DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0088], “AI device 100” should say “AI device 10”
Paragraph [00212], “display H” should say “display 643”
Paragraph [00237], “M2 is greater than a distance D2” and should say “M2 is greater than a distance D1”
Paragraph [00258], “the battery 237” should say “the battery 239”
Paragraph [00279], “the actuator 219” should say “the actuator 291”
Paragraph [00291], “The travel motor 215” should say “The travel motor 215a”
Paragraph [00324], “upper end of the link 500” should say “upper end of the link 550”
“Display 642” is referred to multiple times throughout the specification and should say “Display 643” 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 objected to because of the following informalities:  
Claim 3, line 6, “a lower end of the link” should say “the lower end of the link”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, and 15-19 is rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (US-20110227314-A1).

Regarding claim 1, Lowenthal teaches a robot (Wheelchair item 100 is the robot, fig.1, paragraph [0133], lines 1-3) comprising: 
a main body (chassis 112 is the main body, fig.2, paragraph [0133], lines 2-3) provided with a traveling wheel (item 114, fig.2, paragraph [0133], lines 1-6); 
a seat (seat bottom 106 part of seat assembly 102, fig.2A, paragraph [0133], lines 2-5) disposed above the main body (seat bottom 106 is disposed above chassis 112, fig.1 and 2); 

a link (Fig.13, items 752, 1170, and 1110 as seen in the attached figure below) configured to connect the seat to the backrest (fig.6); 
a first tilting mechanism (Fig.13, includes items 1150, arm rest mounting assembly 1106, support tubes 802 as seen in the attached figure below) embedded in the seat (Support tubes 802 part of the previously described first tilting mechanism are embedded within recesses 800 in seat bottom 106, Fig.8 and 32, paragraph [0168], lines 1-6), the first tilting mechanism being configured to tilt the link with respect to the seat (first tilting mechanism as previously described can recline the link and backrest at angle R about recline axis 1108, Fig.12, paragraph [0150], paragraph [0154] lines 6-15); and 
a second tilting mechanism (Fig.13, items 702 and 1116, as seen in the attached figure below, paragraph [0156], lines 11-19) embedded in the backrest (The second tilting member as previously described is embedded in pocket 700 in backrest 104, Fig.7, paragraph [0145], lines 1-7), the second tilting mechanism being configured to tilt the backrest with respect to the link (Fig.21, second tilting mechanism as previously described tilts with respect to the link as previously described about folding axis 1109, paragraph [0154], lines 1-10).


    PNG
    media_image1.png
    597
    692
    media_image1.png
    Greyscale

Regarding claim 6, Lowenthal teaches wherein the backrest comprises: 
a connection body (seat back rear cover 3902, fig.39B, paragraph [0179]) rotatably connected to an upper end of the link (item 3902 has molded tabs 3850 connecting to second tilting mechanism item 702, item 702 has items 1116 being rotatable in slots 1128 of the link, so connection body 3902 is rotatable connected to an upper end of the link through second tilting mechanism 702 with items 1116, see attached figure for upper end of link, Fig.13 and 39B, paragraph [0180]); 

an inner space (recess item 700, fig.7, paragraph [0145] , lines 1-7) which is defined between the connection body and the back body and in which the second tilting mechanism is disposed (the second tilitng mechanism includes item 702 which is disposed between items 3803 and 3902, fig.39B, paragraph [0179]).

Regarding claim 7, wherein a link through-hole (Link through-hole is the cutout at the bottom of 3902 as seen in fig.40B, as seen in the attached figure below, fig.40G) through which the link passes and which communicates with the inner space is defined in the connection body (Link through-hole is defined by the cutout in the bottom of connection body 3902 and link will passes through this hole to connect to second tilting mechanism 702 as seen in fig.39B)

Regarding claim 15, Lowenthal teaches wherein the backrest is inclined between a first inclination (First inclination is when the backrest is in an upright position as seen in fig.17), which is gradually inclined backward toward an upper side (Backrest 104 can be gradually inclined backward both with the first tilting mechanism and the second tilting mechanism), and a second inclination (Second inclination is when the backrest 104 folds down on to seat 106, Fig.20), which is gradually inclined forward toward the upper side (Backrest 104 can be gradually inclined forward both with the first tilting 
when the backrest has the second inclination, a front-rear distance between an upper end of the backrest and a front end of the seat (The upper end of the backrest is where the headrest 3906 in fig.45A attaches to the backrest 104, the front end of the seat is where a user’s legs would hang over the seat 106, and the front rear distance between these two point is shown and labeled as D1 in the attached figure below) is less than a front-rear distance between the upper end of the backrest and a rear end of the seat (Rear end of the seat is end closest to link, the front-rear distance is labeled as D2 in the attached figure below, it can be clearly seen that D1<D2).

    PNG
    media_image2.png
    526
    431
    media_image2.png
    Greyscale

Regarding claim 16, wherein, when the traveling wheel rotates in a state in which a user does not ride on the seat (traveling wheels 114 are driven by a motor and controlled by joystick 124 as seen in fig.1, a user does not have to be seated on the seat 106 to operate the joystick making the traveling wheel rotate in a state where a user is not seated on the seat, and can instead walk next to the chair while operating, paragraph [0134]), each of the first tilting mechanism and the second tilting mechanism is configured to tilt the backrest to the second inclination (The first and second tilting mechanism are capable of being in the second inclination when the traveling rotates in this state).

Regarding claim 17, Lowenthal teaches A robot (Wheelchair item 100 is the robot, fig.1, paragraph [0133], lines 1-3) comprising: 
a main body (chassis 112 is the main body, fig.2, paragraph [0133], lines 2-3)  provided with a traveling wheel (item 114, fig.2, paragraph [0133], lines 1-6); 
a seat (seat bottom 106 part of seat assembly 102, fig.2A, paragraph [0133], lines 2-5) disposed above the main body(seat bottom 106 is disposed above chassis 112, fig.1 and 2); 
a backrest (seat back 104 part of seat assembly 102, fig.2A, paragraph [0133], lines 2-5) spaced apart from the seat (backrest 104 is spaced apart from seat bottom 106 as seen in fig.5); 
a link (Fig.13, items 752, 1170, and 1110 as seen in the attached figure above) configured to connect the seat to the backrest (fig.6); and 
a tilting mechanism (seat adjustment and folding mechanism 600, fig.12A, paragraph [0144], lines 1-13 ) configured to tilt the backrest with respect to the seat (backrest 104 tilts with respect to seat 106, Fig.5A-G, paragraph [0144], lines 1-13), 
wherein the backrest is inclined between a first inclination (First inclination is when the backrest is in an upright position as seen in fig.17), which is gradually inclined backward toward an upper side (Backrest 104 can be gradually inclined backward by the tilting mechanism 600, fig.5A-G), and a second inclination (Second inclination is when the backrest 104 folds down on to seat 106, Fig.20), which is gradually inclined forward toward the upper side (Backrest 104 can be gradually inclined forward by tilting mechanism 600, fig.5A-G), and 


Regarding claim 18, wherein the tilting mechanism comprises: 
a first tilting mechanism (Fig.13, includes items 1150, arm rest mounting assembly 1106, support tubes 802 as seen in the attached figure above) embedded in the seat (Support tubes 802 part of the previously described first tilting mechanism are embedded within recesses 800 in seat bottom 106, Fig.8 and 32, paragraph [0168], lines 1-6), the first tilting mechanism being configured to tilt the link with respect to the seat (first tilting mechanism as previously described can recline the link and backrest at angle R about recline axis 1108, Fig.12, paragraph [0150], paragraph [0154] lines 6-15); and 
a second tilting mechanism (Fig.13, items 702 and 1116, as seen in the attached figure below, paragraph [0156], lines 11-19) embedded in the backrest (The second tilting member as previously described is embedded in pocket 700 in backrest 104, Fig.7, paragraph [0145], lines 1-7), the second tilting mechanism being configured to tilt the backrest with respect to the link (Fig.21, second tilting mechanism as previously 

Regarding claim 19, wherein, when the traveling wheel rotates in a state in which a user does not ride on the seat (traveling wheels 114 are driven by a motor and controlled by joystick 124 as seen in fig.1, a user does not have to be seated on the seat 106 to operate the joystick making the traveling wheel rotate in a state where a user is not seated on the seat, and can instead walk next to the chair while operating, paragraph [0134]), each of the first tilting mechanism and the second tilting mechanism is configured to tilt the backrest to the second inclination (The first and second tilting mechanism are capable of being in the second inclination when the traveling rotates in this state).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (US-20110227314-A1) in view of Askins (US-10660480-B1)

Regarding claim 2, Lowenthal teaches the robot of claim 1, but fails to teach wherein the first tilting mechanism comprises: a cylinder that is lengthily disposed in a front-rear direction; and a piston which moves in a longitudinal direction of the cylinder and protrudes backward from the cylinder, the piston being rotatably connected to a lower end of the link.
However Askins teaches wherein the first tilting mechanism comprises: 

a piston (item 29 is a hydraulic cylinder and inherently has a piston, the piston is labeled in the attached figure below as the smaller cylinder member extends from the cylinder 29, Fig.14A) which moves in a longitudinal direction of the cylinder (Path 33 depicts the path of the previously described piston, fig.10A, column 6, lines 16-19) and protrudes backward from the cylinder (the piston as previously described extends from the cylinder 29 backward along path 33 as seen in fig.10A, column 6, lines 16-19), the piston being rotatably connected to a lower end of the link (The piston as previously described is rotatably coupled to a lower end of hinge mechanism 28 which acts as the link, Fig.10A, column 5 line 66 to column 6 line 5).
Lowenthal and Askins are both considered to be analogous to the claimed invention because they are in the same field of adjustable chairs. Therefore, it would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lowenthal with the teachings of Askins. Adding the cylinder and piston of Askins to the Wheelchair of Lowenthal would create a more easily useable reclining function. 
	

    PNG
    media_image3.png
    406
    394
    media_image3.png
    Greyscale

Regarding claim 3, Lowenthal in combination with Askins teaches wherein the seat comprises: 
a seat base (Lowenthal, base member item 4602, fig. 46B, paragraph [0188], lines 1-4) having a recess space (Lowenthal, mounting recess item 800, fig.47B, paragraph [0191]) in which the cylinder is disposed (Askins, cylinder 29 is disposed in cavity 21, fig.10A, the cylinder 29 of Askins would go in recess 800 of Lowenthal since it is equivalent to cavity 21 of Askins); 
a link connection portion (Lowenthal, items 1150 and 904 part of the first tilting mechanism is the link connection portion, fig.13) which is disposed behind the seat base (Lowenthal, item 1150 is disposed behind seat 106, fig.16A-B) and to which a lower end of the link is rotatably connected (Lowenthal, lower link is rotatably connected to item 1150); and 

wherein the piston protrudes backward from the recess space (Askins, Piston as previously described previously protrudes backward from recess 21, fig.8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal (US-20110227314-A1) in view of Yang (CN-107928910-A).

Regarding claim 8, Lowenthal teaches the robot of claim 6, and the second tilting mechanism further comprising a connecting rod (items 1116 act as connecting rods, fig.13, paragraph [0157]) connected to the upper end of the link (items 1116 connect item 702 to 1110 which is upper end of link as seen in attached figure, fig.13, paragraph [0157]), but fails to teach wherein the second tilting mechanism comprises: a motor fixed to the connection body; and a connector configured to connect a rotation shaft of the motor to an upper end of the connecting rod.
However, wherein the second tilting mechanism comprises: 
a motor (backrest driving device 24, fig.7, page 7, paragraph 3) fixed to the connection body (reclining assembly 21 of Yang is similar to that of item 702 of Lowenthal and item 702 of Lowenthal connects to connection body 3902, Yang page 9, paragraph 5, fig.7); 

Lowenthal and Yang are both considered to be analogous to the claimed invention because they are in the same field of electric wheelchair. Therefore, it would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lowenthal with the teachings of Yang. Attaching the motor and connector of Yang to the rods of Lowenthal allows the user to adjust the second tilting mechanism with a motor instead of manually. This allows the wheelchair to be more accommodating to people with physical disabilities.   

    PNG
    media_image4.png
    560
    595
    media_image4.png
    Greyscale

	


Allowable Subject Matter
Claims 4-5 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 depends upon claim 3 which is rejected, but claim 5 has the limitation of a connector being rotatably connected to a front end of the cylinder which is allowable since the cylinder of Askins is fixed within the cavity 21. 
Claim 9 depends upon claim 8 which is rejected, but claim 9 has the limitation of an upper tilting shaft protruding from the link which is allowable since the upper tilting shaft of Lowethal does not protrude from the link. 
Claim 10 depends upon claim 6 which is rejected, but claim 10 has the limitation of the back body having a case with a portion of the bottom surface and a rear surface being open which is allowable since, Lowenthal’s back body comprises a generally flat body and there would be no reason to modify Lowenthal without hindsight.
Claims 11-14 depend upon claim 10 which depends upon claim 6 which is rejected, claim 11-14 include all of the limitations of claim 10 making them have allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang (US-20060082195-A1) teaches a personnel-supporting apparatus with seat, backrest, leg rest, link between the seat and backrest with tilting mechanism in the seat, electric wheeled base for movement. 

Zerhusen (US-20190350780-A1) teaches a patient support apparatus with actuator for reclining a backrest, drive system and wheels, patient driving capabilities, and legrest.
Ohta (US-20210244585-A1) teaches a walking assist chair with seat, head rest, backrest tilting mechanisms, controller with a joystick for controlling movement, and a base with an electric driving wheels. 
Diaz-Flores (US-20180014988-A1 and US-20160270988-A1) teaches a robotic mobility device that has electric driving wheels, actuators connected to the seat for tilting, joystick for controlling purposes, display screen, seat, backrest, and armrests. 
Lozano (US-20170266069-A1) teaches an autonomous wheel chair with a control module, multiple different sensors, joystick, and electric driving wheels.
Cherny (US-20190038487-A1) teaches a configurable assistive device with actuator attached to each wheel, backrest folding down, joystick, display, armrests, headrest, and footrest. 
Richter (US-20160101664-A1) teaches a method and system for adjusting a wheelchair seat with multiple actuator connected to the bottom of a seat for adjusting tilt both in all directions, processing unit for interpreting multiple different sources of data, joystick, headrest, armrest, footrest, and an electric driving wheels. 

Gierse (US-20150231002-A1) teaches an adjustment device for vehicle seat with multiple tilting mechanism attached to the seat, actuator on the backrest for tilting, electric driving wheels, armrests, and footrest. 
Jahkel (US-20150015043-A1) teaches a wheelchair with tilt capabilities, electric driving wheels, actuator under seat for tilting, and actuator underneath seat for height adjustment, footrest, and armrests. 
Koerlin (US-20040094936-A1) teaches coordinated articulation of wheelchair members having electric driving wheels, backrest with actuator for tilting, seat with actuators attached for tilting, adjustable footrest, armrests, and head rest.  
Rogers (US-5556163-A) teaches an automatically adjustable office chair with height adjustable backrest, motor and actuator in seat to tilt backrest with respect to seat, and actuator attached below seat to adjust seat height. 
Lee (US-20210077323-A1) teaches an input device for controlling a wheel chair having a joystick controlling actuators, motors, and wheelchair control module. 
Hansen (US-20200337920-A1) teaches a chair with actuators both on the backrest and in the seat for tilting, headrest, and leg rest. 
Brown (US-20180185215-A1) teaches a tilt-in-space wheelchair with multiple actuators under the seat to tilt the seat in multiple directions, and an electric driving a wheel. 

Mcdaniel (EP-3143904-A1) teaches a patient support apparatus with adjustable armrests, leg rest, backrest, and actuators powered by motor in backrest for tilting.  
Lee (KR-101047342-B1) teaches an electric wheelchair with electric driving wheels, joystick for controlling movement, footrests, armrests, and backrest that folds down to seat.  
DE-202009004967-U1 teaches an electric wheel chair that has joystick for controlling the electric driving wheels, and can have the backrest fold down on to the seat. 
DE-202007018454-U1 teaches a stand-up electric wheel chair with a seated position, a standing position, link between seat and backrest, and actuators driving the seat and backrest form the seated position to the standing position. 
Porcheron (WO-2007113395-A1) teaches a multipurpose chair with drive wheels powered by electric motor, joystick for controlling drive wheels, footrest, armrests, backrest, seat, and multiple different positions created by actuators in the backrest and seat. 
Wahlen (DE-10109233-C1) teaches a wheelchair with seat linearly adjustable, footrest, armrests, and backrest. 
Li (CN-109984892-A) teaches a multifunction moveable chair with height adjustable seat from actuators, actuators in backrest and seat to have the seat go from a seated position to a standing position, footrest, armrests, and headrest

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618